Dismissed and Memorandum Opinion filed October 6, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00609-CV

                    IN THE INTEREST OF X.E.A., A Child



                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-40160

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 7, 2015. The notice of appeal
was filed July 6, 2015. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207.

      On September 3, 2015, this court ordered appellant to pay the appellate
filing fee on or before September 18, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                        2